DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 03/16/2022. 
Claim(s) 1, 2 and 4-15 are currently pending. 
Claim(s) 1, 2 and 4-13 have been amended. 
Claim(s) 3 has been canceled. 
Claim(s) 14-15 have been added.

Response to Arguments
Applicant’s arguments, see Remarks filed 03/16/2022, with respect to the rejection of claims 1, 2 and 4-13 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  The rejection of claims 1, 2 and 4-13 under 35 U.S.C. 103(a) has been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitations “wherein the solar element of each solar module is supported in an elevated position spaced above the deck of the roof at a predetermined distance, with at least two side edges of the solar element exposed” in the context of other limitations recited in the claims.  
	Danno (JP 2001-098703) teaches a plurality of solar modules (ka1-ka6) disposed side by side in an elevated position above the deck of a roof [Fig. 2].  
	Nakazima (US 6,453,629) teaches exposing one side edge of a solar element in order to allow rainwater that would otherwise accumulate on the surface to drain thereby improving the reliability of the module.  
	Drake and Hieslmair are silent with regards to exposing at least two side edges of the solar element.
	Therefore, Danno, Nakazima, Drake and Hielsmair, taken alone or in combination, fail to teach or fairly suggest at least two side edges of the solar cell element exposed in the context of other limitations recited in the claims.
	One or ordinary skill in the art would not be motivated to modify the solar cell elements of Danno such that at least two side edges are exposed because such a modification would require a substantial reconstruction and redesign of the elements shown in Danno as well as a change in the basic principle under which the Danno construction was designed to operate. [MPEP 2143.01 VI].
Regarding claims 2, 4-6 and 8-15
	Claims 2, 4-6 and 8-15 are allowed based on their dependency on claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721